Citation Nr: 1530078	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-01 267	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a clothing allowance due to the use of a right knee brace.

(Pursuant to BVA Directive 8430 (May 17, 1999), the claims for increased ratings for residuals of a comminuted fracture of the right femur are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Decatur, Georgia.  In June 2015, the Veteran failed to show for the video hearing that was scheduled in connection with his appeal and therefore this hearing request is considered withdrawn. 


FINDING OF FACT

The right knee brace that VA provided to the Veteran, at least in part for his service-connected residuals of a comminuted fracture of the right femur, tends to wear and tear clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends, in essence, that he was issued a right knee brace by VA at least in part because of his service-connected residuals of a comminuted fracture of the right femur and the brace tends to wear and tear clothing.  

In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1)(ii)(A).

With the above criteria in mind, the record shows that the Veteran wears a right knee brace, at least in part, because of his service-connected residuals of a comminuted fracture of the right femur.  See, e.g., VA treatment records dated in June 2004, November 2004, April 2009, October 2011, December 2011, October 2012, and December 2013; Also see Social Security Administration (SSA) examination dated in September 2009.  The record also shows that VA issued the Veteran right knee braces.  See, e.g., VA treatment records dated in October 2012 and December 2013.  Moreover, the Veteran both competently and credibly informed VA that his right knee brace damages his clothing because this damage can be seen by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

As the most probative evidence of record demonstrates that because of a service-connected disability the Veteran uses an orthopedic appliance which tends to wear and tear clothing, the Board finds that the claim for a clothing allowance is granted.  See 38 C.F.R. § 3.810.


ORDER

Entitlement to a clothing allowance due to use of a right knee brace at least in part because of the Veteran's service-connected residuals of a comminuted fracture of the right femur is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


